   Case 01-26090          Doc 1056      Filed 12/25/20 Entered 12/25/20 23:16:07                     Desc Imaged
                                       Certificate of Notice Page 1 of 5
NTCASCLM

                                   United States Bankruptcy Court
                                              Northern District of Illinois
                                                   Eastern Division
                                                   219 S Dearborn
                                                      7th Floor
                                                  Chicago, IL 60604


In Re:
                                                                  Case No.
                                                                  :         01−26090
Nanovation Technolgies Inc                                        Chapter : 7
1801 Maple Avenue                                                 Judge :   Janet S. Baer
Evanston, IL 60201
SSN: EIN: 91−1713512




     NOTICE TO ASSIGNOR OF FILING OF ASSIGNMENT/TRANSFER OF CLAIM
TO : CHESKIEWICZ, ALLAN J


Pursuant to Bankruptcy Rule 3001(e), you are hereby advised that there has been filed in this office an assignment to
Dilks & Knopik, LLC of your claim in the above matter, designated Claim No. 30 . If no objections are filed by you
on or before January 12, 2021 the Court shall substitute Dilks & Knopik, LLC in your place and stead as a claimant.
If objections to the assignment of claim are filed, a hearing will be scheduled by the court. You will be notified of the
date of this hearing.




                                                             For the Court,




Dated: December 23, 2020                                     Jeffrey P. Allsteadt , Clerk
                                                             United States Bankruptcy Court
        Case 01-26090                 Doc 1056          Filed 12/25/20 Entered 12/25/20 23:16:07                                       Desc Imaged
                                                       Certificate of Notice Page 2 of 5
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 01-26090-JSB
Nanovation Technolgies Inc                                                                                             Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: tcollinsm                                                             Page 1 of 4
Date Rcvd: Dec 23, 2020                                               Form ID: ntcasclm                                                          Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 25, 2020:
Recip ID                 Recipient Name and Address
db                     + Nanovation Technolgies Inc, 1801 Maple Avenue, Evanston, IL 60201-3149
6739902                + CHESKIEWICZ, ALLAN J, 534 BOBBIN MILL RD., MEDIA, PA 19063-1530

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 25, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 22, 2020 at the address(es) listed
below:
Name                               Email Address
Adam G. Brief
                                   on behalf of U.S. Trustee Patrick S Layng Adam.Brief@usdoj.gov

Alan Dolinko
                                   on behalf of Plaintiff Nanovation Technologies Inc adolinko@robinsoncurley.com nball@robinsoncurley.com

Allen J Guon
                                   on behalf of Attorney Shaw Gussis Fishman Glantz Wolfson et al aguon@cozen.com,
                                   allen-guon-6333@ecf.pacerpro.com;cknez@cozen.com

Amy A Aronson
                                   on behalf of Creditor Daniel Drummond amyaronson@comcast.net amyaronson@comcast.net

Andrew M. Hutchison
                                   on behalf of Defendant Federal Insurance Company ahutchison@cozen.com
           Case 01-26090      Doc 1056         Filed 12/25/20 Entered 12/25/20 23:16:07                                  Desc Imaged
                                              Certificate of Notice Page 3 of 5
District/off: 0752-1                                         User: tcollinsm                                                     Page 2 of 4
Date Rcvd: Dec 23, 2020                                      Form ID: ntcasclm                                                  Total Noticed: 2
Ann E Stockman
                           on behalf of Debtor 1 Nanovation Technolgies Inc astockman@shawgussis.com

Anne L. Blume
                           on behalf of 3rd Pty Defendant Federal Insurance Company ablume@cozen.com aburke@cozen.com

Arthur F Radke
                           on behalf of Creditor Robert L Bratter aradke@rsplaw.com

Barry A Chatz
                           on behalf of Plaintiff Nanovation Technologies Inc barry.chatz@saul.com jurate.medziak@saul.com

Brad E. Rago
                           on behalf of 3rd Party Plaintiff James D Davidson brago@btlaw.com

Brian J Dilks
                           brian.dilks@dilksknopik.com

Brian L Shaw
                           on behalf of Plaintiff Barry A Chatz bshaw@cozen.com brian-shaw-5749@ecf.pacerpro.com;cknez@cozen.com

Brian M. Dougherty
                           on behalf of Creditor Joseph S Carr bmd@gsrnh.com kam@gsrnh.com

Bruce E de'Medici
                           on behalf of Defendant Avaya Financial Services bdemedici@gmail.com

Carl T. Bergetz
                           on behalf of Creditor BearingPoint Inc. cbergetz@robinsoncurley.com

Charles S Riecke
                           on behalf of Defendant Michael D Hasserbrock criecke@seyfarth.com

Daniel J McGarry
                           on behalf of Defendant Honeywell Inc
                           iana.vladimirova@huschblackwell.com;Jodie.Wood@huschblackwell.com;daniel-mcgarry-5000@ecf.pacerpro.com;Kellyd@dvoi
                           nc.com

David Cleary
                           on behalf of Debtor 1 Nanovation Technolgies Inc clearyd@gtlaw.com GreenbergC@gtlaw.com;chilitdock@gtlaw.com

David M Madden
                           on behalf of 3rd Party Plaintiff Gary Bjorkland dmadden@momlaw.com bkdocket@sfgh.com

David R Herzog
                           on behalf of Creditor Dilks & Knopik LLC drhlaw@mindspring.com, herzogschwartz@gmail.com

Dean C Gramlich
                           on behalf of Defendant McDermott Will & Emery dgramlich@nealwolflaw.com,
                           dwolski@muchshelist.com;sholstrom@muchshelist.com

Deborah M Kennedy
                           on behalf of Defendant Matrix Integrated Systems Inc dgutfeld-efile@perkinscoie.com
                           docketchi@perkinscoie.com;deborah-kennedy-8069@ecf.pacerpro.com

Diane M. Baron
                           on behalf of Creditor National Union Fire Ins Co Of Pittsburgh dbaron@clausen.com

Edward S. Margolis
                           on behalf of Creditor Electronic Concepts & Engineering Inc.c emargolis@tellerlevit.com

Elizabeth T. Friedlander
                           on behalf of 3rd Party Plaintiff Gary Bjorkland efriedlander@freebornpeters.com

Eric S. Prezant
                           on behalf of Plaintiff Lasalle Bank Na eric.prezant@bclplaw.com dortiz@bclplaw.com

George P Apostolides
                           on behalf of Defendant DesignShop Display Comm Inc george.apostolides@saul.com keri.ambrose@saul.com

Gordon E. Gouveia
                           on behalf of Plaintiff Barry A Chatz ggouveia@foxrothschild.com orafalovsky@foxrothschild.com

Gregory J Jordan
                           on behalf of Creditor Robert L Bratter gjordan@jz-llc.com jordan.gregoryr99818@notify.bestcase.com

James P Wognum
                           on behalf of Defendant Progressive Technologies Inc jpwognum@ameritech.net

Jean Soh
                           on behalf of Creditor Robert L Bratter jsoh@polsinelli.com chicagodocketing@polsinelli.com

John F. Verhey
        Case 01-26090         Doc 1056         Filed 12/25/20 Entered 12/25/20 23:16:07                                     Desc Imaged
                                              Certificate of Notice Page 4 of 5
District/off: 0752-1                                         User: tcollinsm                                                       Page 3 of 4
Date Rcvd: Dec 23, 2020                                      Form ID: ntcasclm                                                    Total Noticed: 2
                           on behalf of 3rd Pty Defendant James D Davidson john.verhey@dlapiper.com chicago-bankruptcy-0273@ecf.pacerpro.com

John J. Tharp
                           on behalf of Creditor Daniel Dorman jtharp@mayerbrown.com

Joy E Roman
                           on behalf of Plaintiff Barry Chatz jelevy@arnstein.com ecf@bellroman.com

Karen J Porter
                           on behalf of Defendant VWR Scientific Products Corporation porterlawnetwork@gmail.com laz0705@comcast.net

Kevin C. Driscoll
                           on behalf of 3rd Party Plaintiff James D Davidson kevin.driscoll@btlaw.com jriazi@btlaw.com;ddotts@btlaw.com

Kimberly E. Rients Blair
                           on behalf of 3rd Pty Defendant Twin City Fire Insurance Company kimberly.blair@wilsonelser.com
                           mary.jasinski@wilsonelser.com

Kurt M. Carlson
                           on behalf of Defendant Semicore Equipment Inc kcarlson@carlsondash.com
                           knoonan@carlsondash.com;bmurzanski@carlsondash.com

Lawrence R Drumm
                           on behalf of Defendant Semicore Equipment Inc ldrumm@clausen.com

Mary F. Stafford
                           on behalf of Creditor National Union Fire Ins Co Of Pittsburgh mstafford@clausen.com
                           cbrown@clausen.com;gwebster@lynberg.com;snovosad@clausen.com;gferguson@clausen.com

Melissa L. Benzon
                           on behalf of 3rd Party Plaintiff Gary Bjorkland mbenzon@freebornpeters.com

Michael C. Moody
                           on behalf of 3rd Party Plaintiff Joseph Carr mmoody@orourkellp.com
                           firm@orourkeandmoody.com,morourke@orourkeandmoody.com,mmoody@orourkeandmoody.com;dgramlich@orourkellp.com

Michael K Desmond
                           on behalf of 3rd Party Plaintiff Robert L Bratter mdesmond@fslegal.com kokeefe@fslegal.com

Miriam R Stein
                           on behalf of Plaintiff Barry A Chatz mstein@gutnicki.com

Patrick S Layng
                           USTPRegion11.ES.ECF@usdoj.gov

Patrick W. Carlson
                           on behalf of Defendant Federal Insurance Company pcarlson@bswb.com

Peter J Schmidt
                           on behalf of Creditor Robert L Bratter pschmidt@polsinelli.com chicagodocketing@polsinelli.com

Richard C Perna
                           on behalf of Defendant 1890 Maple LLC pgutierrez@frltd.com

Richard M. Fogel
                           rfogel@cozen.com il72@ecfcbis.com;richard-fogel-1441@ecf.pacerpro.com

Richard M. Fogel
                           on behalf of Trustee Richard M. Fogel rfogel@foxrothschild.com il72@ecfcbis.com;richard-fogel-1441@ecf.pacerpro.com

Robert M Fishman
                           on behalf of Creditor Workplace Systems Inc rfishman@cozen.com, robert-fishman-9859@ecf.pacerpro.com

Roxanne M. Michels
                           roxanne.michels@bcu.org

Shira R Isenberg
                           on behalf of 3rd Party Plaintiff Gary Bjorkland sisenberg@freeborn.com
                           bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com

Simon A. Fleischmann
                           on behalf of Creditor BearingPoint Inc. sfleischmann@lockelord.com,
                           kmorehouse@lockelord.com;chicagodocket@lockelord.com

Therese C. King
                           on behalf of 3rd Party Plaintiff Daniel Dorman tnohos@rathjewoodward.com
                           nwinters@rathjewoodward.com,jfox@rathjewoodward.com

Thomas J. Cunningham
                           on behalf of Defendant BearingPoint inc tcunningham@lordbissell.com docket@lordbissell.com

Wendy N. Epstein
                           on behalf of 3rd Party Plaintiff David Grubb wepstein@kirkland.com fsramek@kirkland.com;sseeger@kirkland.com
      Case 01-26090       Doc 1056    Filed 12/25/20 Entered 12/25/20 23:16:07   Desc Imaged
                                     Certificate of Notice Page 5 of 5
District/off: 0752-1                         User: tcollinsm                           Page 4 of 4
Date Rcvd: Dec 23, 2020                      Form ID: ntcasclm                        Total Noticed: 2
TOTAL: 57
